DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
This Office action is responsive to an amendment filed August 25, 2021. Claims 1-2 & 4-20 are pending. Claims 1 & 10-11 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 & 4-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim(s) 1-2, 4-5 & 9,  recite(s), at least in part the following step(s): “determine, based on the measurement data, frequency response pattern data describing a frequency response pattern from the motions of the head detected by the plurality of accelerometers at the plurality of selected points on the head, in a frequency range of about 1 to 20 Hz,” “determine, by the computer and based on the frequency response pattern data and the non-concussion data, indication data describing a change in the frequency response pattern plotted as a function of time or frequency as compared to the data corresponding to non-concussion, the change being indicative of concussion in the patient,” “wherein: the frequency response data corresponding to non-concussion was recorded from human subjects other than the patient,” “wherein the system is configured to compare the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion by: using an algorithm operated by the computer,” “wherein the system is configured to record the frequency response pattern from the motions of the head detected by the plurality of accelerometers by: averaging motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient,” “wherein the frequency response pattern is calculated from acceleration data provided by the digitizer using a fast Fourier transform (FFT) algorithm.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “using the amplifier, digitizer and computer” in the step(s), the “comparing,” “calculating,” “averaging,” and/or “identifying,” in the step(s) involves the user manually using pen and paper, mentally, visually (see at least fig. 2B of the instant application) and/or by a mathematical process, function, or equation for “comparing,” “calculating,” “averaging,” and/or “identifying.” In view of the foregoing, claim(s) 1-2 & 4-9 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “an adjustable headset comprising a plurality of accelerometers; an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the plurality of accelerometers,” “the computer being configured to: receive, from the plurality of accelerometers positioned within the adjustable headset and contacting the head of the patient bifrontally, bitemporally, occipitally, and at a vertex of the head, measurement data describing motions of the head of the patient at a plurality of selected points on the head,” “receive non-concussion data describing a frequency response pattern corresponding to non-concussion,” “a heartbeat sensor,” “a photoplethysmography 
heartbeat sensor,” “wherein the adjustable headset is configured to position at least one of said plurality of accelerometers in contact temporally with the head of the patient.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1-2 & 4-9 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 10 recite(s), at least in part the following step(s): “determining, by the computer and based on the measurement data, frequency response pattern data describing a frequency response pattern from the motions of the head detected by the plurality of accelerometers in the frequency range of about 1 to 20 Hz and subjected to a fast Fourier transform (FFT) algorithm,” and “determining by the computer and based on the frequency response pattern data and the non- concussion data, difference data describing differences between the frequency response pattern recorded from the head of the patient and the frequency response data corresponding to non- concussion.”
These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “a computer” in the step(s), the “identifying” in the step(s) involves the user manually using pen and paper, mentally, visually (see at least fig. 2B of the instant application) and/or by a mathematical process, function, or equation for “identifying.” In view of the foregoing, claim(s) 10 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “an adjustable headset comprising a plurality of accelerometers; a heartbeat sensor; an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the plurality of accelerometers; wherein the headset is configured such that, when positioned on the head of the patient, the plurality of accelerometers is positioned to detect motions of the head of the human patient; wherein the system is configured to, detect and measure motions of the head of the patient using the plurality of accelerometers, record, using the amplifier and digitizer motions of the head detected by the plurality of accelerometers,” “wherein the computer is configured to perform functions comprising: 
receiving, at the computer and from a plurality of accelerometers positioned via a headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient in a frequency range of about 1 to 20 Hz, measurement data describing motions of the head of the patient,” and “receiving, at the computer, non-concussion data describing a frequency response pattern corresponding to non-concussion.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 10 is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 10 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 11-15 & 19-20 recite(s), at least in part the following step(s): “determining, by the computer and based on the measurement data, frequency response pattern data describing a frequency response pattern from the motions of the head detected by the plurality of accelerometers in the frequency range of about 1 to 20 Hz and subjected to a fast Fourier transform (FFT) algorithm,” “determining by the computer and based on the frequency response pattern data and the non- concussion data, difference data describing differences between the frequency response pattern recorded from the head of the patient and the frequency response data corresponding to non- concussion,” “wherein: the frequency response data corresponding to non-concussion was recorded from human subjects other than the patient,” “wherein comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion comprises using an algorithm operated by the computer,” “herein comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion comprises: calculating a ratio between a first value of the frequency response pattern recorded from the head of the patient and a second value of the frequency response pattern recorded from the head of the patient, with concussion or non-concussion indicated by whether the ration exceeds a preselected threshold value determined from the frequency response data corresponding to non-concussion,” “wherein recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of accelerometers comprises: averaging motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient,” “wherein recording the frequency response pattern comprises calculating the frequency response pattern using a fast Fourier transform (FFT) algorithm from acceleration data provided by the digitizer,” “monitoring the human patient for recovery from concussion using the system.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) a computer in the step(s), the “identifying” in the step(s) involves the user manually using pen and paper, mentally, visually (see at least fig. 2B of the instant application) and/or by a mathematical process, function, or equation for “identifying.” In view of the foregoing, claim(s) 11-15 & 19-20 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “receiving, at the computer and from a plurality of accelerometers positioned via a headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient in a frequency range of about 1 to 20 Hz, measurement data describing motions of the head of the patient,” “receiving, at the computer, non- concussion data describing a frequency response pattern corresponding to non-concussion,” “providing a system comprising, an adjustable headset comprising a plurality of accelerometers, an amplifier and a digitizer, a computer connected via the amplifier and the digitizer to the plurality of accelerometers; positioning the headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient in the frequency range of about 1 to 20 Hz; detecting and measuring motions of the head of the patient using the plurality of accelerometers, recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of accelerometers in the frequency range of about 1 to 20 Hz,” “wherein the system further comprises a heartbeat sensor,” “wherein the system further comprises a photoplethysmography heartbeat sensor,” “wherein positioning the headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient comprises positioning one or more of said accelerometers in contact temporally with the head of the patient.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 11-20 do(es) not amount to significantly more than the abstract idea itself.
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. Despite the amendments, Applicant’s arguments reiterates the same arguments previously made, which arguments were rebutted in the Office action dated May 25, 2021. In view of the foregoing, the Office submits that the claims recite an abstract idea that does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor do the claims include an inventive concepts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791